Citation Nr: 0638792	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-42 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for pulled muscles in 
the left leg.  

2.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949 and from October 1950 to September 1951.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  A rating 
decision in April 1952 denied service connection for 
pulled muscles in the left leg.  And a statement received 
from the veteran in June 1952, so within one year, was 
recently identified and construed as a notice of disagreement 
(NOD) with that April 1952 decision.  The other decision 
at issue is from June 2005 when the RO increased the initial 
rating assigned for the PTSD from 10 to 30 percent - 
retroactively effective from the date of receipt of the 
veteran's claim.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  He wants an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

In December 2006, for good cause shown - the veteran's age, 
the Board advanced this case on the docket.  38 U.S.C.A. § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).  

Since, however, the veteran has requested a hearing, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In his August 2005 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board.  But his travel Board hearing has not 
been scheduled, so this must be done before deciding his 
appeal.  38 C.F.R. § 20.700(a) (2006).  



Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time, and 
location of his hearing.  Put a copy of 
this letter in his claims file.  If, for 
whatever reason, he changes his mind and 
elects not to have a hearing, or fails to 
report for his hearing, also document 
this in his claims file.

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  By this REMAND, the 
Board intimates no opinion, either legal or factual, as to 
any final determination warranted in this case.  The purpose 
of this REMAND is to provide the veteran due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


